         Case 1:18-cr-00258-BLW Document 207 Filed 04/10/19 Page 1 of 1




         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF IDAHO
                             DISTRICT COURT


TELEPHONIC STATUS CONFERENCE:

District Judge: B. Lynn Winmill               Date: April 10, 2019
Deputy Clerk: Jamie Bracke                    Location: Telephonic
Reporter: Tammy Hohenleitner                  Time: 3:40 - 4:01 p.m.



                 UNITED STATES OF AMERICA v. BABICHENKO, et al
                            CASE No. 1:18-cr-258-BLW


Counsel for the United States: Kate Horwitz
Counsel for Pavel Babichenko (1): John DeFranco
Counsel for Gennady Babitchenko (2): Jeffrey Brownson
Counsel for Piotr Babichenko (3): Paul Riggins
Counsel for Timofey Babichenko (4): Rob Lewis
Counsel for Kristina Babichenko (5): Greg Silvey
Counsel for Natalya Babichenko (6): JD Merris
Counsel for David Bibikov (7): Robyn Fyffe
Counsel for Anna Iyerusalimets (8): Dick Rubin, Melissa Winberg, and Nicole Owens
Counsel for Mikhail Iyerusalimets (9): Ellen Smith
Counsel for Artur Pupko (10): Gabriel McCarthy
Russ Aoki, Discovery Counsel for the Defendants


Telephonic Status Conference held on April 10, 2019. The following matters were discussed:

1) Update by Mr. Aoki regarding the status of discovery; and

2) The continuation of the July 29, 2019 trial date.

The next Telephonic Status Conference is set for June 6, 2019 at 3:00 p.m. (Mountain time) before
Judge B. Lynn Winmill. The call in information is as follows: dial in number 1-877-336-1828,
access code 4685496, and security code 5966.
